Case 19-12615 Doc 48 Filed 01/28/20 Entered 01/28/20 14:05:53 Main Document Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE: MICHAEL PARMAN                                                CASE NO. 19-12615

                                                                        SECTION B

           DEBTOR                                                       CHAPTER 13

                    MOTION FOR TURNOVER AND FOR SANCTIONS FOR
                           VIOLATION OF AUTOMATIC STAY

           NOW INTO COURT, through undersigned counsel, comes the debtor, Michael Parman,

   who respectfully represents to the Court as follows:

                                                    1.
           On September 26, 2019, the debtor commenced a voluntary case under chapter 13 of the
   bankruptcy code which was assigned case number 19-12615 in this Court.
                                                    2.
           Debtor’s schedules list a debt owed to Louisiana Child Support (hereinafter “LCS”), a
   priority creditor. LCS is included in the mailing matrix, to which notice of this bankruptcy was
   sent.
                                                    3.
           According to debtor’s post-petition payment advices, debtor has been garnished on each
   post-petition check in the amount of $138.46 per pay period. Debtor is paid by his employer on a
   weekly basis. Debtor has received seventeen (17) post-petition payment advices, and each has
   included a $138.46 wage garnishment for child support.
                                                    4.
           On or about October 21, 2019, undersigned counsel for the debtor sent a letter to La
   Child Support Enforcement, demanding that the debtor’s $553.84 (only four post-petition
   garnishments had occurred by that time) be turned over within 7 days. A copy of this letter is
   attached hereto as Exhibit B.
                                                    5.
           On December 18, 2019, undersigned counsel for the debtor mailed a second letter via
   certified mail to LCS. A copy of this letter is attached hereto as Exhibit C. The letter was
   delivered on December 23, 2019. A copy of the certified mail receipt and delivery confirmation
   is attached hereto as Exhibit D.
                                                    6.
Case 19-12615 Doc 48 Filed 01/28/20 Entered 01/28/20 14:05:53 Main Document Page 2 of 2


           Despite amicable demand, LCS has failed to turnover funds seized in violation of the
   stay.
                                                    7.
           LCS was notified and had actual knowledge of this pending bankruptcy. They have
   subsequently filed Proof of Claim Number 16 (POC-16) in the present case.
                                                   11.
           LCS’ violation of the stay has caused the debtor financial hardship, stress, and anxiety.


   WHEREFORE, the Debtor prays that this Court enter an Order:

           a)     Declaring Louisiana Child Support guilty of civil contempt by willfully violating
                  the automatic stay granted herein;

           b)     Awarding the debtor compensatory and punitive damages, plus attorney’s fees
                  and costs pursuant to 11 U.S.C. § 362(h) and for contempt of Court;

           c)     Directing Louisiana Child Support Enforcement to turnover all funds seized post-
                  petition; and

           d)     Granting such additional relief as it deems necessary or proper.

                                                         RESPECTFULLY SUBMITTED:

                                                         /s/ Christopher A. Sisk
                                                         Christopher A. Sisk, #34836
                                                         830 Union St., Suite 301
                                                         New Orleans, Louisiana 70112
                                                         Telephone: (504) 799-9987
                                                         Facsimile: (504) 500-3376
                                                         Attorney for the Debtor
